DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art, US 4480230 A and 3859557 A, does not teach nor render obvious a multi-stage amplifier circuit that has, in combination with other limitations, the first sub-floating control circuit includes: a first floating reference transistor, which is configured to operably receive the first pre-stage transconductance current and which is configured as a source follower; and a first floating amplifier, which is coupled to the first floating reference transistor to form a feedback control loop, wherein the first floating amplifier is configured to operably generate the first sub-floating control signal according to a floating reference level in the floating control circuit by feedback control; wherein the first sub-floating control signal is configured to operably control a gate of the first floating reference transistor, and wherein the floating reference level is generated according to the second pre-stage transconductance current; wherein the first sub-floating control signal and the second sub-floating control signal are floating with reference to voltages at the plurality of corresponding pre-stage transconductance nodes, and wherein there is a predetermined voltage difference between the first sub-floating control signal and the second sub-floating control signal, wherein the predetermined voltage difference is correlated with a gate-source voltage of the first floating reference transistor; nor does it have the floating control circuit includes: a synchronous amplifier, which is configured to operably generate a synchronous amplification signal according to one of the upper driving signal and the lower driving signal; and a feedback capacitor, which is configured to operably couple the synchronous amplification signal to the other one of the upper driving signal and the lower driving signal; wherein the synchronous amplifier, the feedback capacitor, the second sub-floating control circuit and the first sub-floating control circuit constitute a voltage positive feedback loop, so as to expedite in-phase response of the upper driving signal and the lower driving signal, thus expediting transient state response of the multi-stage amplifier circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        June 18, 2022